In an action to foreclose a lien for unpaid condominium common charges, the *373defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated May 20, 1993, which granted the plaintiff’s motion for summary judgment on the issue of liability and directed a trial on the issue of damages.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the plaintiff demonstrated its entitlement to judgment as a matter of law on the issue of liability. Pursuant to the declaration establishing the condominium, the defendants’ liability was established. At the trial, the defendants will have the opportunity to litigate their proportionate shares of liability based upon, inter alia, their respective use and occupancy of the common areas affected. Mangano, P. J., Rosenblatt, Miller and Ritter, JJ., concur.